                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

                                    SPARTANBURG DIVISION


Hannah Robertson, individually and on        )
behalf of her minor child, R.R.S.,           )               C.A. No. 7:19-CV-00668
                                             )
       Plaintiffs,                           )
                                             )
vs.                                          )      DEFENDANTS’ RESPONSES TO
                                             )   LOCAL RULE 26.01 INTERROGATORIES
Anderson Mill Elementary School,             )
Spartanburg County School District #6,       )
and Elizabeth Foster, individually and in    )
her official capacity as Principal,          )
                                             )
       Defendants.                           )

       Defendants, Anderson Mill Elementary School, Spartanburg County School District Six,

and Rebecca Foster (also known as Elizabeth Foster), individually and in her official capacity as

Principal, by and through their undersigned counsel, hereby respond to the Court’s Local Rule

26.01 Interrogatories as follows:

       (A)     State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of said interest.

       ANSWER:

       None.

       (B)     As to each claim, state whether it should be tried jury or nonjury and why.

       ANSWER:

       Plaintiffs have requested a jury trial.

       (C)     State whether the party submitting these responses is a publicly owned company

and separately identify:

               (1)     each publicly owned company of which it is a parent, subsidiary, partner,
                       or affiliate;

               (2)     each publicly owned company which owns ten percent or more of the

                       outstanding shares or other indicia of ownership of the party; and

               (3)     each publicly owned company in which the party owns ten percent or

                       more of the outstanding shares.

       ANSWER:

       Not applicable. Defendants are not publicly owned companies.

       (D)     State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division). See Local Civil Rule 3.01.

       ANSWER:

       The Amended Complaint includes a federal claim based on conduct that allegedly

occurred in Spartanburg County.

       (E)     Is this action related in whole or in part to any other matter filed in this

District, whether civil or criminal? If so, provide:

               (1)     a short caption and the full case number of the related action;

               (2)     an explanation of how the matters are related; and

               (3)     a statement of the status or the related action.

       Counsel should disclose any cases which may be related regardless of whether they are

still pending. Whether cases are related such that they should be assigned to a single judge will

be determined by the Clerk of Court based on a determination of whether the cases: arise from

the same or identical transactions, happenings, or events; involve the identical parties or

property; or for any other reason would entail substantial duplication of labor if heard by

different judges.
        ANSWER:

        No, this action is not related in whole or in part to any other matter filed in this

District.

        (F)       If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.

        ANSWER:

        Defendant Foster’s legal name is Rebecca Foster, and Defendant School District

should be identified as Spartanburg County School District Six. However, Defendants do

not believe the changes warrant the filing of an Amended Complaint to cure these

deficiencies, but will accept service of such should the Court deem necessary.

        (G)       If you contend that some other person or legal entity is, in whole or in part, liable

to you or the party asserting a claim against you in this matter, identify such person or entity and

describe the basis of said liability.

        ANSWER:

        All potentially responsible parties have been named, however, it remains

Defendants’ position that Anderson Mill Elementary School, Ms. Foster, and any other

School District employees are not proper parties to this action.

                                                 Respectfully submitted,

                                                 HALLIGAN MAHONEY WILLIAMS SMITH
                                                 FAWLEY & REAGLE, PA


                                                 By:     s/ Jasmine Rogers Drain
                                                         Jasmine Rogers Drain, Fed. I.D. No. 10169
                                                         jdrain@hmwlegal.com

                                                         Kathryn Long Mahoney, Fed. I.D. No. 5878
                                                         kmahoney@hmwlegal.com
                           Thomas K. Barlow, Fed. I.D. No. 7483
                           tbarlow@hmwlegal.com

                           P.O. Box 11367
                           Columbia, South Carolina 29211
                           (803) 254-4035

                           Attorneys for the Defendants


April 3, 2019

Columbia, South Carolina
